Citation Nr: 0733195	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-26 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Brandon A. Jonas, Law Clerk




INTRODUCTION

The veteran service on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefits sought 
on appeal.


FINDING OF FACT

In the veteran's right ear, for the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz the auditory threshold is not 40 
decibels or greater in any frequency or 26 decibels or 
greater for at least three of the frequencies, and his speech 
recognition scores using the Maryland CNC Test are not less 
than 94 percent.


CONCLUSION OF LAW

Right ear hearing loss was not incurred during the veteran's 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then evidence of a continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss and psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  See 38 C.F.R. § 3.385 (2006).  In 
this case, the veteran does not meet the requirements for 
hearing impairment.

The veteran served as a military policeman on active duty.

The veteran's entrance examination in August 1966 showed 
normal hearing bilaterally.

In January 1968, a bomb exploded within close proximity to 
the veteran.  He suffered shrapnel wounds to his right leg 
and his right eardrum was perforated.

The veteran's separation examination in October 1968 showed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
0
0
0
-
5

On the authorized audiological evaluation in July 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
15
15
LEFT
30
25
10
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  

On the authorized audiological evaluation in March 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
10
LEFT
25
25
20
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The March 2004 examiner opined that some of the veteran's 
hearing impairment in his right ear is at least as likely as 
not related to his service connected perforated eardrum.

While a VA examiner noted some hearing loss in the right ear 
in March 2004 and opined that it is as likely as not related 
to an in service injury, there is no competent evidence of 
record showing hearing loss disability in the right ear as 
prescribed by VA standards.  See 38 C.F.R. § 3.385.  In that 
regard, the Board notes that the July 2003 and March 2004 
audiological examinations show that the veteran's right ear 
hearing was within normal limits and did not meet the VA 
standards for hearing loss disability.

As the veteran does not have hearing loss in the right ear, 
as defined by regulation, service connection cannot be 
granted for that claimed disability.  The threshold 
requirement for service connection to be granted is competent 
medical evidence of the current existence of the claimed 
disorder.  Degmetich v. Brown, 104 F.3d 1328. (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The competent medical 
evidence of record shows no current right ear hearing loss 
disability pursuant to 38 C.F.R. § 3.385; thus there may be 
no service connection for the claimed condition.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for right ear hearing loss must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February 2004 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession.  The 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim.  

The Board acknowledges that the veteran was not provided with 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  The failure to 
provide this notice is harmless in this instance because the 
preponderance of the evidence is against the appellant's 
claim for service connection and any questions as to the 
appropriate disability rating or effective date to be 
assigned are, therefore, moot.

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


